Follett, J.
Appeal from a j ndgment entered on a verdict, and from an order denying a motion for a new trial made on the minutes, and heard in this court on a case containing exceptions. February 25, 1885, Eugene I£. Whit-taker, plaintiff’s intestate, was the fireman on defendant’s freight train No. 28, which was running east, and due at Quaker street at 5:25 a. m. The Boston express, No. 6, a passenger train running east, was also due at Quaker street at 5:25 a. m. The time represents not the time of arrival, but the time of the departure of trains from the stations. From Quaker street the defendant has two roads; one to Albany and one to Schenectady. During the night of February 24 and 25, 1885, locomotive No. 82 helped a west-bound freight, train from Schenectady to Quaker street, reaching the last-named station before 5:25 a. M. of February 25th, the precise hour of its arrival not appearing. This locomotive ran in about the center of the freight train which it-helped, and neither used nor needed a light on either end during its trip to Quaker street. The engineer of No. 82 was under general orders to help the-freight train to Quaker street, and then back his locomotive to Schenectady, pursuant to such special orders as he might receive. After reaching Quaker street, No. 82 was detached from the freight train, coaled, watered, run onto-the east-bound traffic track, and stopped a short distance east of the depot, where it stood, with its head to the west, without a light on that end, but with-a light on the other end, which, for the purpose of the return trip to Schenectady, was to be the head. The engineer in charge of No. 82 left it standing as above described, entered the depot for orders, and, while so standing train No. 28, on which plaintiff’s intestate was fireman, arrived from the west and collided with locomotive No. 82, killing the plaintiff’s intestate. February 24,. 1885, the head-light of locomotive No. 82 was broken in a snow-drift, and when No. 82 was returned to the round-house at Mohawk the foreman of the-round-house and repair-shop was notified of the condition of the head-light,, which was then removed for the purpose of being repaired and restored, but, *577was not replaced before No. 82 was sent to help the freight train to Quaker street.
The plaintiff alleges that the absence of the head-light was the cause of the accident, and that defendant was negligent in sending out the locomotive without a head-light. The defendant alleges that the accident was caused by the negligence of the decedent’s co-employes: (1) By the violation by the engineer of locomotive No. 82 of defendant’s fourteenth rule, which provides: “No work train, engine, or irregular train of any kind will be allowed upon the main track, without having previously received special orders from the superintendent.” (2) By the violation by the engineer of train No. 28 of defendant’s forty-third rule, which provides: “Engineers must approach and pass all stations cautiously, whether they are to stop or not. ” The engineer of locomotive No. 82 had not received special orders permitting him to run his locomotive onto the east-bound traffic track and stop it near the depot. That it was a negligent act to do this, and leave the locomotive standing there unguarded so near the time when two trains were due upon the same track, is quite clear. The engineer of train No. 28, called by the plaintiff, testified that sometimes he ran through Quaker street-four or five miles an hour,—generally ran through about four miles an hour; and that there was a rule forbidding the running of trains past stations at more than four miles an hour. He testified that at the time of the collision he was running faster than usual through that station; running, when they collided, 8 or 10 miles an hour; and just before this was running 18 miles an hour. The corifiuctor testified that: they were running, at the time of the collision, about eight miles an hour. The brakeman testified that they were running about five or six miles an hour just before they collided. These witnesses were all called by the plaintiff.
“When several proximate causes contribute to an accident, and each is an efficient cause, without the operation of which the accident would not have happened, it may be attributable to all or any of the causes; but it cannot be attributed to a cause, unless without its operation the accident would not have happened.” Ring v. City of Cohoes, 77 N. Y. 90; Ehrgott v. Mayor, etc., 96 N. Y. 264, 283; Searles v. Railway Co., 101 N. Y. 661, 5 N. E. Rep. 66; Taylor v. City of Yonkers, 105 N. Y. 202, 208, 11 N. E. Rep. 642. Each of the three acts above enumerated may have been one of several causes, each contributing to the accident. The defendant is not liable to its employes for the damages resulting from two of the causes, and the jury should have been instructed that the defendant was not liable unless they found the accident would not have happened but for the absence of the head-light. Instead of this, the jury was instructed: “If you find from any of the evidence in this case that the deceased, by any act of his negligence, contributed to bring about this injury, then the plaintiff cannot recover. If this injury was brought about in consequence of the negligent act of anyone of the employes, or of the employes upon train No. 28,—that is, if it was solely attributable to that; and what I mean by solely attributable to that, independent of any carelessness on the part of this company,—if this injury was brought about by the negligence or carelessness of any one of the employes,, or the employes engaged upon train No. 28, then the plaintiff cannot recover. If this injury was brought about in consequence of any negligence or negligent act on the part of the engineer, or any person having in charge the engine that was called the ‘ helper, ’ if that was the cause of this injury, independent of any act of negligence on the part of the company,—that is, the injury,—that no act of the defendant contributed to the injury, then the plaintiff cannot recover; that the plaintiff cannot recover if this injury to the deceased was caused by the negligent act of a co-employe. So that you are to examine the facts and circumstances relating to the conduct, the acts, etc., of these respective employes that were engaged upon and around these tw-o trains; but if you find *578that, notwithstanding the fact that the employes,—any one of them or all of them, upon train No. 28,—if you find that they did act negligently,—negligently in reference to the manner in which they run their train into that yard, that the parties,—the engineer in charge of the other train,—acted negligently and improperly in handling his engine and leaving it at an improper point; that he did in that act negligently; yet if the act or any negligence on the part of the defendant contributed to the injury, or that the defendant was negligent in allowing its engine to run there without that head-light, or to be used there without a head-light; if you find it was an imperfect engine, and that in consequence of that imperfection, and in consequence of the negligent act of this defendant in allowing it tobe used in that condition, that that act, or that fact, contributed,—was one of the causes,—was one of the agencies,— that brought about this injury, then the plaintiff can recover. So that the main questions for you to consider in this case are whether or not this defendant was negligent in permitting this engine to be used,—this engine to be taken from its shops, or taken from a point near Schenectady, and used as it was used, and run into the yard at Quaker street, and held there, because, if it was a perfect engine, then, of course, they were not negligent; if it was imperfect, then the law requires—-the law is—that they have no right to furnish or put in use, or put into the hands of their employes, defective or imperfect machinery; that is, the plaintiff must go further. The plaintiff must show that it was in consequence of that, or that was one of the causes that contributed to the injury; so that I say the main, the principal, question in this case is as to whether or not—First, was this a defective engine in consequence of the negligent act Of this defendant? and, if so, second, whether or not that defect, did, in fact, contribute to this injury, and was it negligence on the part of the defendant to permit it to be used in that condition? If it was, then the plaintiff can recover, providing there was no contributory negligence on the part of the deceased.”
The defendant excepted to the instruction that it was liable if its acts contributed to the accident, and to the instruction that if the negligence of the defendant was one of the causes for the accident, it was liable. This case comes before this court upon an appeal from a judgment entered upon a verdict recovered at circuit, and from an order denying a motion for a new trial accompanied by a case. Probst v. Delamater, 100 N. Y. 266, 3 N. E. Rep. 184, is not an authority for the position that upon such a record the general term is without power to reverse a j udgment .of the supreme court for an erroneous instruction, unless the trial court was asked to charge the converse of the erroneous instruction.
When a case has been submitted at circuit to a jury upon a theory which is wholly erroneous, the general term has power, and it is its duty, to grant a new trial because of the erroneous instruction, though an exception was not taken. Benedict v. Johnson, 2 Lans. 94; Costello v. Railroad Co., 65 Barb. 92, 105; Lattimer v. Hill, 8 Hun, 171; Vermilyea v. Palmer, 52 N. Y. 471; Hamilton v. Railroad Co., 53 N. Y. 25, 27; Oil Co. v. Insurance Co., 79 N. Y. 506. In the two cases last cited the court of appeals declared that it could not grant new trials unless exceptions were taken, but that the general term might. The judgment and order are reversed, and a new trial granted, with costs to abide the event. All concur.